DETAILED ACTION

Status
Applicant’s arguments see Remarks, filed on 06/23/2021, with respect to claims 1, 3 and 5-9 have been fully considered and are persuasive.  The rejections of claims 1, 3 and 5-9 have been withdrawn.  Claims 1, 3 and 5-9 are allowed.

Allowance
Claims 1, 3 and 5-9 are allowed.
Regarding claim 1, the closest prior art references Fujii (US 20170184762 A1), Fukaya ‘071 (US 20170090071 A1), Fukaya ‘836 (US 20130271836 A1), and Ge (US 20180081085 A1) do not teach, by themselves or in combination with one another, “[a]n antireflective film-attached transparent substrate, comprising a transparent substrate having first and second principal surfaces and an antireflective film on the first principal surface of the transparent substrate, wherein the antireflective film has a luminous reflectance being 1% or lower, wherein the antireflective film-attached transparent substrate has a transmittance being 85% or higher over the whole wavelength range of from 700 nm to 950 nm and has a reflectance being maximum in a wavelength range of from 750 nm to 900 nm in a reflection spectrum of a wavelength range of from 450 nm to 950 nm, wherein the antireflective film has a multilayer structure consisting of a high refractive index layer and a low refractive index layer provided alternately up to from four to ten layers in total, wherein within the multilayer structure the high refractive index layer and the low refractive index layer are in direct physical contact with each other, wherein the antireflective film-attached transparent substrate further comprises an 
Claims 3 and 5-9 depend, directly or indirectly, on claim 1; hence they are also allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton, can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882